THE        ATTOHSET    ~GESERAL
                           OF TEXAS     _.

                              January      19,    1987




Rooorable  Carlos Valdez                             Opinion   No.    J’M-622
Nueces County Attorney
901 Leopard,    Room 206                             Re:  Abolition      of Nueces County
Corpus Christi.    Texas 78401                       Water Control      District  No. 4

Dear Mr. Valdes:

       You have asked which statute,      if any. vi11 control   the abolition
of Nueces County Water Control       and Improvement District     No. 4 if the
unanncxed portion    of it is annexed by the city of Corpus Christi.         You
explain   that the district   was created    in 1952 pursuant to article    XVI,
section   59, of the Texas Constitution      [the conservation  amendment] and
chapter   51 of the Texas Water Code. At that time the district        embraced
territory    in the cities  of Aransas Pass and Port Aransas,      and It also
embraced some unincorporated     territory.

      You advise    that,  at the present     time, a portion     of the district
also lies within     the city of Corpus Christi,       which wishes to annex the
part   of the district      that remains     in an unincorporated        area.   See
V.T.C.S.  art.   970a [Municipal     Annexation   Act].     Both Aransas Pass and
Port Aransas.    are located    within  the extraterritorial      jurisdiction    of
Corpus Christi,    a larger   city.

      Your   specific   questions   are:

                 1.    In light  of the fact that this district         has
             not    provided    and    is   not   providing    drainage
             services,     will the provisions    of article   1182c-5,
             section     2A(l). V.T.C.S..    apply to this    district.
             at the time all of the district        lies wholly within
             more than one city?

                 2.  If the above article       does not apply at the
             time all   of the district     lies   wholly  within  more
             than one city,    vhat article     or statute  will  apply
             in such situation?

       Your questions       are premised   on Corpus Christi’s                  annexing   the
portion    of  the -dl.s.tric~t  _wh~ch~-~~liesin--unincorporated                                .__   ____
territory.    After   this event,    no part of the district               will    be outside
of an incorporated      city.




                                             p.   2802
                     Honorable      Carlos    Valdes      - Page        2     (JM-622)




--.   --   -.   ~.          Article-1182o-5,.VIT.C.S.i-was-ortginally              enacted     in 1959 to deal
                     with the distribution           of power and responsibility            when two or more
                     cities    have within       their    limits      part  of the territory        of a water
                     control    and improvement or supply district.              Section     2 of the statute
                     provided     that such districts         could be abolished       “by mutual agreement
                     between the district         and the cities       wherein such district      lies.”     Acts
                     1959. 56th Leg.,        ch. 228, 52, at 515.           The provision     about which you
                     inquire      was added       in   1971.      It    makes the    abolition      of   certain
                     districts     automatic:

                                         Sec. 2A(l).           Notwithstanding          any other provision
                                    of    the     law or         this      Act,     any conservation            and
                                    reclamation          district       created       or existing       pursuant
                                    to article         XVI, section          59 of the Constitution               of
                                    Texas which lies wholly                  within     more than one city.
                                    and which,          ou April        1, 1971,        did not lie         wholly
                                   .within more than one city,                   and which, on said date,
                                    was not a party                 to a contract            providing      for     a
                                    federal      grant for research              and development        pursuant
                                    to title       33, sections          1155(a)(2)       and 1155(d)       of the
                                    United       States       Code,       as amended,          and which        has
                                    provided         or his        providing         fresh      water     supply,
                                    sanitary         sewer      and .drainage            services      shall     be
                                    abolished        ninety       (90)    days after         the inclusion       z
                                    all of the territory                of said district            within     said
                                    cities,       and the physical                assets,      properties       and
                                    facilities         of the district            shall     be distributed        to
                                    said      cities       and its          intangible         assets,      bonded
                                    indebtedness,            liabilities,           obligations        and other
                                    debts      assumed by said                cities       in the      following
                                    manner. . . .            (Emphasis added).

                     -See Acts     1971,     62nd Leg.,      ch.    228,       at   1076.

                            You     point   out that Nueces County Water Control          and Improvement
                     District       No. 4 has never provided         drainage services    as part     of its
                     operations.        Therefore,   you suggest,     it does not come strictly       within
                     section       2A of article      1182c-5,    which purports    to apply    only    to a
                     district        “which   has provided     or is providing      fresh   water    supply,
                     sanitary       sewer -and drainage   services.”

                           We agree.       By its     terms.   section       2A applies      only    to districts
                     that orovide.      or have urovided.        all    three    services.     and that is the
                     construction      we give it:      Cf. Aikin v. Franklin County Water District,
                     432 S.W.Zd 520 (Tex.         1568);ee      53 Tex. Jur. 2d Statutes              1130 (1564).
                     In our opinion.        section     2Ay     article       1182c-5    will    not operate      to
                     automatically       abolish    the district        if    the city      of    Corpus   Christi
                     annexes     those    portions     of   it   not     already     located      within   an in-
                     corporated     area.




                                                                   p.       2803
Honorable      Carlos     Valdes     - Page 3         (~~-622)




  -~~-.Ccrtain-~cities~       having    a population     in excess       of 275,000      may
unilaterally      force    the abolition    of a water control       district,     but none
of the three cities          here meet that population      criterion.         See V.T.C.S.
art.   lllOd,   59.     In our opinion,     section   2, not section       2AEf     article
1182c-5,     V.T.C.S.,      controls    the manner In which Nueces County Water
Control     and Improvement District        No. 4 may be abolished           subsequent     to
the annexation       of the remainder       of district    territory      not now within
an Incorporated        area.

         Section     2(a)     of article       1182c-5       specifies       that when, by annexa-
 tion     or original          incorporation.          the entire          territory         comprising      a
water       control      and improvement             district         or    a fresh         water     supply
 district       --    organized       for     the primary            purpose      of    providing       such
 municipal        functions       as the supply            of    fresh     water      for     domestic     or
 commercial        uses,    or the furnishing             of sanitary         sewer service         -- lies
                                                             1
 wholly       within       two or more cities,                   then “[s]uch          district      may be
 abolished       by mutual agreement between the district                         and cities        wherein
 such district          lies.”       The sectiou          provides,       in that event,           for the
 distribution         of the district’s             assets     and the prorata              assumption     of
 its liabilities,           subject     to operation         of the system through a board of
 trustees        until      certain       of    its     liabilities          are     discharged.         The
 district       can be abolished              in similar           fashion      even      if    it   is -not
.annexed . -See V.T.C.S.             art.    1182c-5,       52(b).

       In response    to your questions,     we advise   that at present       the
provisions    of section   2A(l)  of article    1182c-5,  V.T.C.S..    would not
apply    to Nueces County Water Control      and Improvement    District    No. 4
were it    to be annexed by the city of Corpus Christi.       but that section
2(a) of that statute     would apply.’

                                              SUMMARY

                        At present,     annexation    by the city  of                Corpus
                Christi      of   the unannexed    portion  of Nueces                 Water




         1.    -See V.T.C.S.       art.    1182c-5,      (l(a).


        2.    It is unnecessary     to discuss     section    11 of article       970a,
 V.T.C.S.,      the Municipal   Annexation   Act, which places       restrictions    on
 the annexatioaof       certain  water districts,     because    the restrictions    do
 not apply to a district        wholly   or partly   within    the extraterritorial
 jurisdiction      of more than one city.     -Id. 511, subdiv.     B.




                                                  pa 2804.
Honorable   Carlos   Valdez   - Page 4        (JM-622)




            Control     and Improvement     District     No. 4 will     not
            make applicable        the automatic     abolition    features
            of    section    2A(l)    of article      1182c-5,   V.T.C.S.
            Abolition      of the district      will   be controlled      by
            section     2(a) of the statute.

                                                     VeryJtruly   yo&




                                                     JIM      MATTOX
                                                     Attorney  General   of   Texas

JACK HIGHTOWER                      I
First Assistant Attorney       General

MARY gELLER
Executive Assistant      Attorney       General

RICK GILPIN
Chairman, Opinion     Committee

Prepared,by   Bruce Youngblood
Assistant   Attorney General




                                         p.   2805